Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. Pub. No. US 2016/0217770 A1 [Kang] in view of Wakashiro et al. Pub. No. US 2002/0060650 A1 [Wakashiro] and further in view of Kume et al. Pub. No. US 2003/0095092 A1 [Kume].
 	1.  Kang discloses an electronic device [Fig. 1] comprising: a memory configured to store an image [160]; a display [151]; and a processor [180], wherein the processor is configured to: display the image on the display [¶ 40].  Kang is silent on select at least one pixel, which is displayed on the display at less than specified brightness, from among pixels included in the image; increase brightness of the selected at least one pixel; and shift the image displayed on the display.  However Wakashiro teaches select at least one pixel [¶ 32], which is displayed on the display at less than specified brightness, from among pixels included in the image [id. intensity]; increase brightness of the selected at least one pixel [¶ 40 where transmittance is set to a higher value].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang with Wakashiro as required by this claim, since such a modification improves image quality.  As per the shifting limitation, Kume teaches shifting an image as required by the claim [¶ 9 for instance].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
 	2.  Kang in view of Wakashiro and further in view of Kume is silent on wherein the processor is configured to: when the shift of the image is completed, decrease the brightness of the selected at least one pixel to an original brightness.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kang in view of Wakashiro and further in view of Kume as required by this claim, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	3.  Kang in view of Wakashiro and further in view of Kume is silent on wherein the processor is configured to: select a pixel, which is displayed on the display at less than the specified brightness, from among effective pixels of the image.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kang in view of Wakashiro and further in view of Kume as required by this claim, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e., unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
10.  Kang discloses an image displaying method of an electronic device [¶ 40], the method comprising: displaying an image on a display.  Kang is silent on selecting at least one pixel, which is displayed on the display at less than specified brightness, from among pixels included in the image; increasing brightness of the selected at least one pixel; and shifting the image displayed on the display.  However Wakashiro teaches selecting at least one pixel [¶ 32], which is displayed on the display 
	11.  Kang in view of Wakashiro and further in view of Kume is silent on when the shifting of the image is completed, decrease the brightness of the selected at least one pixel to an original brightness.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kang in view of Wakashiro and further in view of Kume as required by this claim, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	12.  Kang in view of Wakashiro and further in view of Kume is silent on wherein the selecting of the at least one pixel includes: selecting a pixel, which is displayed on the display at less than the specified brightness, from among effective pixels of the image.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kang in view of Wakashiro and further in view of Kume as required by this claim, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e., unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. Pub. No. US 2016/0217770 A1 [Kang] in view of Wakashiro et al. Pub. No. US 2002/0060650 A1 [Wakashiro] and further in view of Kume et al. Pub. No. US 2003/0095092 A1 [Kume] and still further in view of Tse Pub. No. US 2014/0281607 A1 [Tse].
9.  Kang in view of Wakashiro and further in view of Kume is silent on wherein the processor is configured to: display the image in a state where the display operates in a low power mode.  However Tse teaches such a limitation [¶ 1].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang in view of Wakashiro and further in view of Kume with Tse as required by this claim, since such a modification conserves power.

Allowable Subject Matter
Claims 4-8 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613. The examiner can normally be reached Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gustavo Polo/              Primary Examiner, Art Unit 2694